 



EMPLOYEE EMPLOYMENT AGREEMENT

 

This EMPLOYEE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 30th day of August, 2017 (“Effective Date”), by and between Marathon
Patent Group, Inc. a Nevada corporation with an address at 11100 Santa Monica
Blvd Suite 380 Los Angeles, CA 90025, and James Crawford, with an address at
4215 324th Avenue SE, Fall City, WA 98024 (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employee desires to be employed by the Company as its Chief Operating
Officer (“COO”) and the Company wishes to employ Employee in such capacity;

 

WHEREAS, Employee and Company agree that this Agreement supersedes all existing
agreements, other than previously granted option agreements, between Employee
and Company, both written and oral and all such agreements will be void;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Employee hereby agree as follows:

 

1.       Employment and Duties. The Company agrees to employ and Employee agrees
to serve as the Company’s COO. The duties and responsibilities of Employee shall
include the duties and responsibilities as Doug Croxall or the CEO may from time
to time reasonably assign to Employee. Employee shall devote such working time
and efforts during the Company’s normal business hours to the business and
affairs of the Company and its subsidiaries and to the diligent and faithful
performance of the duties and responsibilities duly assigned to his pursuant to
this Agreement.

 

2.       Commencement; At Will. The Employee will commence his employment on
September 1, 2017. Employee recognizes that he as an “at-will” employee and this
Agreement confers no fixed length of employment with the Company.

 

3.       Place of Employment. Employee’s job sites shall be as agreed to between
the Company and Employee. The parties acknowledge, however, that Employee may be
required to travel in connection with the performance of his duties hereunder.

 

4.       Base Salary. For all services to be rendered by Employee pursuant to
this Agreement, the Company agrees to pay Employee during the Employment Period
a base salary (the “Base Salary”) of $90,000.00 per annum. The Base Salary shall
be paid in accordance with the Company’s regular practices.

 

5.       Clawback Rights. Annual Incentive Compensation, if any, shall be
subject to the Company Clawback Rights (as defined below). “Company Clawback
Rights” shall be defined as follows: In the event that the Company shall restate
or revise any previously announced prior period earnings or other results upon
which any Annual Incentive Compensation to Employee shall have been determined
(a “Restatement”), any Annual Incentive Compensation resulting from such
earnings or results shall be adjusted to retroactively take into account the
restated or revised earnings or results, and any excess Annual Incentive
Compensation resulting from such restated or revised earnings or results shall
be immediately surrendered to the Company. The Company shall have the right to
take any and all action to effectuate the Company Clawback Rights without
further action by Employee, by way of setoff. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the company and Employee. The parties acknowledge it is their
intention that the foregoing Clawback Rights as related to Restatements conform
in all respects to the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (the “Dodd Frank Act”) relating to recovery of
all ‘incentive-based” compensation, pursuant to the provisions of the Dodd Frank
Act and any and all rules and regulations promulgated thereunder from time to
tome in effect. Accordingly, the terms and provisions of this Agreement shall be
deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulations as hereafter may be adopted and in
effect.

 

 1 

 

 

 

6.       Expenses. Employee shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Employee while employed (in accordance with the
policies and procedures established by the Company for its senior Employee
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Employee shall properly account for such expenses in
accordance with Company policies and procedures.

 

7.       Other Benefits. During the term of this Agreement, Employee shall be
eligible to participate in incentive, savings, retirement (401(k)), and welfare
benefit plans, including, without limitation, health, medical, dental, vision,
life (including accidental death and dismemberment) and disability insurance
plans (collectively, “Benefit Plans”), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company’s managerial or salaried employees.

 

8.       Termination of Employment.

 

(a)       Death. If Employee dies during the Employment Period, this Agreement
and Employee’s employment with the Company shall automatically terminate and the
Company shall have no further obligations to Employee or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to Employee’s heirs, administrators
or executors any earned but unpaid Base Salary and vacation pay, unpaid pro rata
Annual Incentive Compensation through the date of death and reimbursement of any
and all reasonable and documented expenses paid or incurred by Employee in
connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.

 

(b)       Disability. In the event that, during the term of this Agreement
Employee shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and Employee’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to Employee or her heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
Employee or his heirs, administrators or executors any earned but unpaid Base
Salary, unpaid pro rata Annual Incentive Compensation and unused vacation days
accrued through Employee’s last date of Employment with the Company and
reimbursement of any and all reasonable and documented expenses paid or incurred
by Employee in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions
through the last date of Employee’s employment with the Company. For purposes of
this Agreement, “Disability” shall mean a physical or mental disability that
prevents the performance by Employee, with or without reasonable accommodation,
of his duties and responsibilities hereunder for a period of not less than an
aggregate of three (3) months during any twelve (12) consecutive months.

 

9.       Confidential Information.

 

(a)       Disclosure of Confidential Information. Employee recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, patents, sources of supply,
customer dealings, data, know-how, trade secrets and business plans, provided
such information is not in or does not hereafter become part of the public
domain, or become known to others through no fault of Employee. Employee
acknowledges that such information is of great value to the Company, is the sole
property of the Company, and has been and will be acquired by him in confidence.
In consideration of the obligations undertaken by the Company herein, Employee
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by Employee during the
course of his employment, which is treated as confidential by the Company, and
not otherwise in the public domain. The provisions of this Section 12 shall
survive the termination of Employee’s employment hereunder.

 

 2 

 

 

 

(b)       Employee affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.

 

(c)       In the event that Employee’s employment with the Company terminates
for any reason, Employee shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information.

 

12.        Non-Solicitation and Non-Interference.

 

(a)       Employee will not recruit, solicit or hire, or attempt to recruit,
solicit or hire, any employee, or independent contractor of the Company to leave
the employment (or independent contractor relationship) thereof, whether or not
any such employee or independent contractor is party to an employment agreement;

 

(b)       Employee will not Interfere with any relationship, contractual or
otherwise, between the Company and any other party, including, without
limitation, any supplier, distributor, co-venturer or joint venturer of the
Company to discontinue or reduce its business with the Company or otherwise
interfere in any way with the business of the Company.

 

13.       Miscellaneous.

 

(a)       Employee acknowledges that the services to be rendered by him under
the provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by Employee of Section 12 or Section 13 of this
Agreement. Accordingly, Employee agrees that any breach or threatened breach by
her of Section12 or Section 13 of this Agreement shall entitle the Company, in
addition to all other legal remedies available to it, to apply to any court of
competent jurisdiction to seek to enjoin such breach or threatened breach. The
parties understand and intend that each restriction agreed to by Employee
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

 

(b)       Neither Employee nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to Employee hereunder, provided that such
delegation shall not relieve the Company of any of its obligations hereunder.

 

(c)       This Agreement constitute and embody the full and complete
understanding and agreement of the parties with respect to Employee’s employment
by the Company, supersede all prior understandings and agreements, whether oral
or written, between Employee and the Company, and shall not be amended, modified
or changed except by an instrument in writing executed by the party to be
charged. The invalidity or partial invalidity of one or more provisions of this
Agreement shall not invalidate any other provision of this Agreement. No waiver
by either party of any provision or condition to be performed shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same time or any
prior or subsequent time.

 

 3 

 

 

 

(d)       This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(e)       The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(f)       All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.

 

(g)       This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the New York,
New York.

 

(h)       This Agreement may be executed simultaneously in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

(i)       Employee represents and warrants to the Company, that he has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Employee is a party.

 

(j)       Employee confirms that he agrees to be bound by the Company’s code of
conduct and corporate governance requirements and by all company policies, rules
and procedures now in effect or as adopted in the future

 

IN WITNESS WHEREOF, Employee and the Company have caused this Employee
Employment Agreement to be executed as of the date first above written.

 

MARATHON PATENT GROUP, INC.

 

By:  /s/ Doug Croxall         Name: Doug Croxall         Title: Chief Executive
Officer  

 

 

By:  /s/ James Crawford         Name: James Crawford         Employee    

  

 4 

 





 

